 In the Matter of WEYERHAEUSER TIMBER COMPANY, LONGVIEW BRANCHandINTERNATIONAL WOODWORKERS OF AMERICA, LOCAL No. 36, AFFILI-ATED WITH THE CONGRESS OF INDUSTRIAL ORGANIZATIONSIn the Matter Of WEYERHAEUSER TIMBER COMPANYandINTERNATIONALASSOCIATION OF MACHINISTS, LODGE #1350In the Matter of WEYERHAEUSER TIMBER COMPANYandLUMBER ANDSAWMILL WORKERS UNION, LOCAL No. 2792, CHARTERED BY THE UNITEDBROTHERHOOD OF CARPENTERS AND JOINERS OF AMERICA (AFL)In the Matter Of WEYERHAEUSER TIMBER COMPANYandINTERNATIONALBROTHERHOOD OF BOILERMAKERS, IRON SHIPBUILDERS AND WELDERS OFAMERICA, LOCALNo. 611 (AFL)In the Matter Of WEYERHAEUSER TIMBER COMPANYavidINTERNATIONALBROTHERHOOD OF ELECTRICAL WORKERS, LOCAL UNION '#B77In the Matter of WEYERHAEUSER TIMBER COMPANY, LONGVIEW BRANCHandMILLWRIGHTS UNION, LOCAL 629, UNITED BROTHERHOOD OF CAR-Cases R-2098 to R-2 103 inclusive.Decided February 13, 19411Jurisdiction:logging and lumber manufacturing industry.Investigation and Certification of Representatives:existence of question: con-flicting claims of rival representatives;electi6nsnecessary.Units Appropriate for Collective Bargaining:(1) production and maintenanceemployees in the mills excludingsupervisory, clerical,office, and shingle em-ployees,and boommen,rafters, and slipmen;(2) production and maintenanceemployees in the woods, excluding supervisory,clerical and office employees,conductors, brakemen,firemen, andengineers employedon the logging trains,and boommen,rafters,and slipmenMr. Thomas P. GrahamandMr. Patrick H. Walker,for the Board.Mr. W. E. Heidingeh',of Tacoma, Wash., for the Company.Stevenson&Gershon,byDlr. Perry Gershon,of Seattle, Wash., andMr. Joseph Kovner,ofWashington, D. C., for the I. W. A.Mr. L. Presley Gill,of Seattle,Wash., for the Millwrights, Local2792, Local 2641, and Local 2642.Dlr.H. F. Mullaney,of Seattle,Wash., andMr. Lawson Wimberly,of Washington, D. C., for the I. B. E.W.'MM. William Williams,of Portland, Oreg., andMr. W. A. Calvin,of Washington, D. C., for theBoilermakers.29 N. L. R. B., No. 101.571 572DECISIONS OF NATIONAL LABOR RELATIONS BOARDMr. James J. Molthan,of Seattle,Wash., for the Boommen andRafters.Mr. James Duncan,of Seattle,Wash.,Mr. C. J. Nagel,ofKelso,Wash., andMr. Paul R. Hutchings,ofWashington, D. C., for theI.,A. M.Miss Charlotte Anschuetz,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONS,STATEMENT OF THECASEOn June 19, 1940, International Association of Machinists, Lodge#1350, herein called the I. A. M.; on July 2,1940, Lumber and SawmillWorkers Union, Local-2792, chartered by the United Brotherhood of,Carpenters and Joiners of America (AFL), herein called Local 2792,International Brotherhood of Boilermakers, Iron Shipbuilders andWelders of America, Local No. 611 (AFL), herein called the Boiler=makers, and International Brotherhood of Electrical Workers, LocalUnion #B77, herein called the I. B. E. W.; and on July 13,1940, Mill-wrights Union, Local 629, United Brotherhood of Carpenters andJoiners of America, affiliated with A. F. of L.,1 herein called the Mill-wrights, respectively, filed with the Regional Director for the Nine-teenth Region (Seattle,Washington), five separate petitions, eachalleging that a question affecting commerce had arisen concerning therepresentation of employees of Weyerhaeuser Timber Company, whoare employed at. its Longview Branch, Longview,' Washington, andrequesting an investigation and certification of representatives pur-suant to Section 9 '(c) of the National Labor Relations Act, 49 Stat.449, herein. called the Act.On August 7, 1940, the National LaborRelations Board, herein called the Board, acting pursuant to Section9 (c) of the Act and Article III, Section 3, of National Labor RelationsBoard Rules and Regulations-Series 2, as amended, ordered an investi-gation in each case and authorized the Regional Director to conductit and to provide for an appropriate hearing upon due notice; and,pursuant to Article III, Section 10 (c) (2), of the said Rules andRegulations, ordered that the five cases be consolidated for the purposesof the hearing.i Incorrectly designated in the petition and notice of hearing as Local 629,UnitedBrotherhood of Carpenters and Joiners of America,affiliated with A. F of L WEYERHAEUSER TIMBERCOMPANY573On August 14, 1940, International Woodworkers of America, LocalNo. 36, affiliated with the Congress of Industrial Organizations, -hereincalled the I. W. A., filed an amended petition 2 similar to the petitionsdescribed above.On September 20, 1940, the Board ordered an in-vestigation and hearing as'above and further' ordered that the case beconsolidated with the other five cases previously consolidated.On September 25, 1940, the Regional Director issued a notice ofhearing, copies of which were duly served upon the Company ; uponthe I. W. A.,.the I. A., M., Local 2792, the I. B. E. W., the Millwrights,and the Boilermakers, the petitioners herein; and upon Lumber andSawmillWorkers Union, Local No. 21542, herein called Local 2642,,and Pile Drivers Union Local No. 1036, labor organizations claimingto represent employees directly affected by the investigation.Pursuant to -notice, a hearing was held at Kelso, Washington, onOctober 7, 8, 9, and 10, 1940, before Webster Powell, the Trial Examinerduly designated by the Board. In the course of the hearing, the TrialUnion, Local No. 2641, and to Local 2642.3 The Company, theI.W. A:, the I. B. E. W., the I. A. M., the Boilmakers, the Millwrights,Local 2792, Local. 2641, and- Local 2642 were represented by counselor duly authorized representatives and participated in the hearing.During the course of the hearing the representative for InternationalWoodworkers of America, Local No. 107, Boommen and Rafters,'hereincalled the Boommen and Rafters, who appeared at the commencementof the hearing, announced that he would not intervene on behalf ofthe Boommen and Rafters and withdrew from participation in theproceedings.Full- opportunity to -be heard, to examine and cross-examine witnesses, and to introduce evidence bearing on the issueswas afforded all parties:During the course of the hearing the TrialExaminer made a number of rulings on motions and on objections tothe admission of evidence.The Board has reviewed the rulings ofthe Trial Examiner and finds that no prejudicial errors were committed:The rulings are hereby affirmed.Pursuant to notice, a hearingwasheld before the Board onNovember 7, 1940, at Washington, D. C., for the purpose of oralargument.The I.' A. M., the I. B. E. W., the I. W. A., and theBoilermakers were represented and participated in the argument.The Company filed a brief which the Board has considered.2The ougmal petition was filed on April 16, 1940, and on April 29, 1940, theBoard or-dered aninvestigation and a hearing thereonA notice of hearing was issued on May 6,1940, but was vacated on September 25, 19408 Local 2642 did not file a petition in intervention,but was permitted to define the unitit considered'appropriate and give evidence of its representation in such unit. 574DECISIONS OF NATIONAL LABOR RELATIONS BOARDUpon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYWeyerhaeuser Timber Company is a Washington corporation en-gaged in the manufacture and sale of fir, cedar, and hemlocktimber and in logging. Its principal office and place of businessis at Tacoma, Washington. It operates manufacturing branches atLongview, Everett, Vail, and Melbourne,- Washington, and KlamathFalls,Oregon.This proceeding concerns representation of em-ployees at the Longview Branch.The Company's Longview Branch is engaged in logging and saw-mill operations.'The logging operations are normally conductedin four camps located at a distance of 5 to 30 miles from eachother and approximately 50 miles from the mills.The `camps areconnected by the Company's logging railroad, covering approxi-mately 123 miles and extending to about 28 miles from the mills.For a distance of approximately 19 miles from that point, theCompany operates its trains over the railroad of the Cowlitz Devel-opment Company, an intrastate railroad owned jointly by the Com-pany and by Ostrander Railway & Timber Company and usedexclusively by them for the transportation of logs; and, for theremaining 9 miles, over the railroad of Columbia and Cowlitz Rail-way Company, a common carrier having switching connections withtranscontinental railroads.In the course of production the trees are felled by the fallers,cut into log length by the buckers, brought to the railroad sidingby the loggers, and placed on the Company's trains by the loaders.They are then transported to Longview by the train crews anddumped into the mill pond, at which point the process of loggingis completed.The logs are next sorted by the boommen and directedinto the mill by the slipmen. In the mill the logs are cut intolumber and subjected to various processes, such as sawing, trim-ming, drying, and planing. In both the woods and the mills theCompany, in addition to the employees engaged in the logging andsawmill work proper, maintains machine shops and maintenanceand construction departments which are composed of engineers,machinists, electricians, boilermakers,welders,millwrights, andother mechanics.'The raw materials, other than logs, used by the Company in itsoperation consist of fuel oil,,cables, belting, 'and similar supplies.Approximately 75 per cent of such materials are secured outsidethe State of Washington.During the year 1939 the Company pro- WEYERHAEUSER TIMBERCOMPANY575duced and sold approximately 332,242,000 feet of lumber, approxi-mately 90 per cent of which were shipped t(,r points outside the StateofWashington.All sales of the Company's products are madethrough the Weyerhaeuser Sales Company, a Washington corpora-tion which has its principal office at St. Paul, Minnesota.At the date of the hearing the Company, at its Longview Branch,employed approximately 1,800 employees ` in the sawmills, hereincalled the mills employees, and approximately 1,000 in the loggingoperation, herein called the woods employees.II.THE ORGANIZATIONS INVOLVEDInternational Association of Machinists, Lodge #1350, is a labororganization affiliated with the American' Federation of Labor, hereincalled the A. F. of L., admitting to membership machine-shop em-ployees of the Company.International Brotherhood of Boilermakers, Iron Ship Buildersand Welders of America, Local No. 611, is a labor organization affili-ated with the A. F. of L., admitting to membership boilermakers,welders, and helpers employed by the Company.International Brotherhood of ElectricalWorkers, Local Union#B77, is a labor organization affiliated with the A. F. of L., admit-ting to membership employees of the Company engaged in theconstruction and maintenance of plant electrical equipment,InternationalWoodworkers of America, Local No. 36, is a labororganization affiliated with the Congress-of Industrial Organizations,herein called the C. I. 0., admitting to membership all production'and maintenance employees of the Company excluding supervisory,clerical, railway, and technical employees.InternationalWoodworkers of America, Local No. 107, Boommenand Rafters, is a labor organization affiliated with InternationalWoodworkers of America, which in turn is affiliated with the C. I. O.It admits to membership boommen, rafters, and slipmen of theCompany.Lumber and Sawmill Workers Union, Local 2641, Local 2642, andLocal 2792, are labor organizations chartered by United Brother-hood of Carpenters and Joiners of America. herein called the Car-penters, which in turn is affiliated with the A. F. of L.Local 2641admits to membership production and maintenance employees ofthe Company in the mills, excluding. employees "generally knownas" electricians, machinists, boilermakers, millwrights, and cargo em-ployees over whom jurisdiction is claimed by the I. B. E. W., theI.A. M., the Boilermakers, the Millwrights, and Local 2792 respec-tively.Local 2642 admits to membership production and main-tenance employees of the Company in the 'woods, excluding the 576DECISIONS OF NATIONAL LABOR "RELATIONS BOARDemployees over whom juridiction is claimed by the I. A. M., theI.B. E. W., and the Boilermakers, 'and those eligible to unionsalready certified by the B6ard.4' Local 2792 admits to membershipthose employees of the' Company working ' in the cargo-dockdepartment.Millwrights Union, Local 629, United 'Brotherhood of `Carpentersand Joiners of America, is a labor organization affiliated with theA. F. of L. admitting' t'o membership, among' others, millwrights,helpers, oilers, and car-repair men.5III.THE QUESTION CONCERNING REPRESENTATIONIn 1933 the employees of the Company at its Longview Branchwere organized in Federal Union 18260, herein called the old FederalUnion, which was directly affiliated with the A. F. of L. and hadjurisdiction over the employees of the Company and of other com-panies in the industry. In March 1934, an election was held underthe National Industrial Recovery Act between the old Federal Unionand the Loyal Legion of Loggers and Lumbermen, another labororganization, to determine the bargaining representatives of the em-ployees of the Company.This election was won by the old FederalUnion.Early in 1935, the old Federal Union, upon order of theExecutive Council of the A. F. of L., affiliated with the Carpentersand shortly thereafter became known as Local 2504.Local 2504was dissolved in the latter part of July or early in August 1935,and was succeeded by Local 2641 and Local 2642 which were grantedjurisdiction over the mills employees and the- Woods employees,respectively.In October 1935 the Company executed an agreement with Local2641 governing wages, hours, and working conditions of the millsemployees generally.This agreement was renewed on April 15, 1937,and again on October 31, 1938.On April 15, 1937, the Companyentered into a similar agreement with Local 2642 providing forrecognition of Local 2642 as the bargaining agent for its membersand governing wages, hours, and working conditions of the woodsemployees generally.The latter agreement was also renewed onOctober 31, 1938.Each of these agreements was subject to termina-tion or modification by either party upon 30 days' notice.4 The Boommen and Rafters,Brotherhood of Railroad Trainmen,and Brotherhood ofLocomotive Firemen and Enginemen.We assume that Local 2641 would also exclude theemployeesover whom theseunions have exclusive bargaining rights.6 Local2641,Local 2642,Local 2792, and the Millwrights are also affiliated with Long-view DistrictCouncil Lumberand Sawmill Workers Union ; the I A M.,the I.B. E. W..and the Boilermakers are, affiliated with the Cowlitz Metal Trades Council of Longview,Kelso,and vicinity. WEYERHAEUSER TIMBERCOMPANY577On December 5, 1939, the Board, in a Supplemental Decision andCertification of Representatives,', found the following bargainingunits at the Longview Branch of the Company to be appropriate :(1) all boommen and rafters and slipmen at the mill pond failingwithin the classifications of pondmen, sorters, head raftsmen, logunloaders, slipmen, or any other such classifications; (2) all con-ductors and brakemen on the logging trains; (3) all firemen andengineers on the logging trains.'On June 10, 1940, the Company sent similar letters to Local 2641and Local 2642 informing each that since it apparently no longerrepresented a majority of the employees in its unit, and had not, beencertified by the Board, the agreements would be considered termi-nated as of July 20, 1940.Until the date of its termination of the agreements with Local 2641and Local 2642, the Company refused to recognize any other bar-gaining agencies, although requested to do so by the I. A. M., theI.B. E. W., and the Boilermakers, on the ground that the existingcontracts covered all employees' and were a bar to contracts withother representatives.After' the expiration' of the contracts, theCompany refused to enter into negotiations with any of the petition-'ing unions before their certification by the Board as bargaining agents.There were, introduced in evidence at the hearing statements by two,of the Board's Field Examiners and the Trial Examiner concerningclaims of authorization for the purpose of representation.Theseshowed that each union represents a substantial number of employeesin the unit it claims as appropriate.86Matter of Weyerhaeuser Timber CompanyandInternational Woodworkers of America,Local No 107, Boommen and Rafters,18 N. L.B B 129.Excluding, however, the employees covered by the Board's Certifications of December 5,1939, the pulp-mill employees who are represented by the Sulphide Workers & PaperWorkers Union, and the Shingle Mill employeesIn support of its contention that it represented a substantial number of employees inthe unit which it claimed as appropriate in its original petition, the IW. A submitted tothe Field Examiner 632 application caids, all of which appeared to bear genuine originalsignatures, and a membeiship roster and dues records containing 615 namesOf these,449, 33 of whom were names of persons for whom no application cards were submitted,and 27, persons not included within the dues record, were names appearnig on the Com-pany's pay roll of January 19, 1940. The Company's pay roll of October 3, 1940, disclosesapproximately 1,000 persons in the unit originally claimed as appropriate by the I. W AIt submitted no formal proof of authorization in the unit contended for in its amendedpetitionSee footnote 9,infraLocal 2642 submitted to a Field Examiner its membership roster and dues record, onwinch were found 302 names appearing on the Company's pay roll of January 19, 1940The Company's pay roll of October 3, 1940, discloses approximately 1,000 persons in theunit claimed by Local 2642 as appropriateThe Trial Examiner stated for the record that Local 2641 submitted 39 applications formembership, 36 of which appeared to have genuine original signatures and are the namesof persons appearing on the Company's pay roll of October 1, 1940.The Boilermakers submitted td a Field Examiner two authorization statements, one indi-cating membership in, and the other application for membership in its localThese con-tained five and seven signatures respectively.Of these, ll.signatures are names of persons1 578 . DECISIONSOF NATIONALLABOR RELATIONS BOARDWe find that the questions have arisen concerning representationof employees of the Company.IV.THE EFFECT OF THE QUESTIONS CONCERNING REPRESENTATIONUPON COMMERCEWe find that the questions concerning representation which havearisen, occurring in connection with the operations of the Companydescribed in Section I above, have a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States,and tend to lead to labor disputes burdening and obstructing com-merce and the free flow of commerce.V.THE APPROPRIATE UNITSThe I. W. A. claims as an appropriate unit 9 all production andmaintenance employees engaged in both the mills and the woods ofthe Company at the Longview Branch, excluding supervisory, cler-ical, railway, and technical employees,10 and boommen and rafters.The I. A. M., the I. B. E. W., and the Boilermakers claim asseparate appropriate units employees falling generally within theircrafts, respectively : machinists and machinists' helpers employed inthemills and the woods, electricians employed in the mills," andappearing on the Company's pay roll of June 19, 1940The Company's pay i oil of October1940 discloses approximately 13 persons in the unit claimed by the Boileiinakers to heappropriateThe I B E w submitted to a Field Examiner a copy of the shop steward's ieport to itdated May 27, 1940, containing the names of 18 persons who had paid union dues throughApril 1940, and a certified list of employees who had signed authorization statements.Twenty-nine of the names appearing on the certified lists, which included IS names on theshop steward's repoit, are names of poisons appealing on the Company's pay,ioll of June19, 1940The Company's pay roll 'of October 1, 1040, discloses 30 persons vtiilhni the unitclaimed by the I _B E W to be appiopnateThe I A Al presented to a Field Examiner 15 authorization cards all of which appearedto bear genuine original signatures and a certified list of 29 names taken from the unionledger and dues book.TAelve of the 15 signatures and 27 of the names on the list arenames of persons appearing on the Company's pay roll of June 19, 1940The pay roll ofOctober 1, 1940, discloses about 60 persons in the unit (lamed by the I A iii to beappropi mteThe Millwiiglits submitted to a Field Exannnei 78 application authorization cards nila application (aids beauug iiliat appeared to be genuine o:iguial signaturesOf these 82signatures 79 were navies of poisons appearing on the Company's pay loll of August 14,1940The nuuibei of persons in the unit claimed as appropriate by the liillwii;fits totals107Local 2792 submitted to a Field Examiner 42 application and authorization cards, all ofwhich appeared to bear genuine original signaturesOf these signatures, 39 were thenariies of persons appearing on the Company pay roll of June 19, 1940The pay roll ofOctober 1, 1940, discloses appioxiinatcly 63 poisons in the unit claimed by Local 2792 tobe appropriate8 In its original petition filed Api it 16, 1940, the I IV. A requested a unit confined toemployees in the logging operationsThis petition aes ,intended on August 14, 1940, toinclude employees of the mill in the unit,10 "Technical employees' was explained to mean employees such as "timber cruisers"Although neithei the petition of the I B E W discloses nor the iecoid expressly statesthat the I B. E w confines its claim to the electricians in the mills, this fact appears froma comparison of the members' naives and the pay roll of the Company- WEYERHAEUSER TIMBER COMPANY579boilermakers and welders employed in the, mills and the woods ?2Local 2792 contends that all employees in the cargo-dock departmentin the mill constitute an appropriate unit.The Millwrights allegethat a unit consisting, among others, of millwrights and millwrights'helpers,maintenance men, helpers, oilers, and car repairmen is anappropriate unit.Local 2641 and Local 2642 contend that the pro-duction and maintenance employees in the mills and in the woods,respectively, exclusive of employees claimed by the I. A. M., theI.B.E.W., the Boilermakers, the Millwrights, Local 2792, theBoommen and Rafters, and the two Brotherhoods, and of supervisory'and clerical employees, constitute appropriate units. - The Companydesires two appropriate units: one for the mills employees, and onefor the woods employees. It is willing to exclude the employeesfalling within the jurisdiction of the Boommen and Rafters and theRailroad Brotherhoods who have already been certified by the Board.The I. A. M., the I. B. E. W., the Boilermakers, Local 2792, andtheMillwrights contend that they should be recognized as separatebargaining Units for the following reasons: (1) that each representsa group of persons whose interests are similar, and who are differ-entiated from the-other employees of the Company; (2) that theirsituation is analagous to that of the Boommen and Rafters and ofthe two Railroad Brotherhoods who were certified as representativesof separate units by the Board; and (3) that collective bargainingin the industrial groups as described above, has not been successful.The unit for -which theI.A. DI.contends includes employees withthe following classifications but does not include all employees inthemachine shop department as explained below : machinists andmachinists' helpers, an air mechanic and his helper, a donkey doctor,a rigging maker, a tool checker, a gas mechanic, a boiler washer, ashop helper, and machine-shop laborers.These employees, totalingapproximately 60 in number, work at the "headquarters shop" inthe woods or at the "plant machine shop" in the mills, repairing theengines, cranes, and locomotives used in the various lumber opera-tions.A part of their work consists of servicing engines in all partsof the plant as needed.13Not all of them are paid on all hourlybasis or work regular hours 14The unit for which theI.B. E. W.contends consists of approximately 30 men constituting the electrical12The I A M , the I B B w , and the Boilcrmakei s i equested certification as collectivebargaining representative foi employees in these units in an earlier case before the BoardInMatter of Weyeiliaeusei Timber CompanyandInternational 1Voodiweikers of America,LocalNo107,10 N. L It B 902, the Board dismissed these petitions because they presentedproblems involving juusdictional disputes with other unions of the same parent bodyThe percentage of time spent in the machine shops and elsewhere in the plant is notrevealed by the record14The donkey doctor,who repairs donkey engines, is paid by the month and works irregu-lar honis41 i n2-12-i of 29- iS 580DECISIONS OF NATIONAL LABOR RELATIONS BOARD'department.These men are engaged in the construction and main-tenance of all plant electrical equipment, and include electrical cranemaintenance men, men in the shop department who repair electricalequipment, and a construction crew which installs and changes equip-ment.Their work, like that of the machinists, is not confined toany particular area.The 13 men whom theBoilermakerswish torepresent area part of the machine shop department and work underthe supervisor in charge of the machine shop.They are engaged insuch work as welding and repairing boilers, and building and repair-ing tanks.This work is done in the machine shop, in the mills, atthe locomotive pit, at a boiler pit at the woods operation, or wher- 'ever needed in the plant.,The cargo dock employees, whomLocal 2792seeks to represent,consist of 63 men in the cargo dock department.This departmentis located at the far west end of the plant and is responsible for theassorting and assembling of orders essential to preparing lumber forshipment by water.Among the employees are carrier drivers, craneoperators, crane spotters, tallymen, and a large number of laborersat common labor jobs.While these employees perform work else-where in the plant only in an emergency, it was admitted that thereare carrier drivers, crane operators, crane spotters, and tallymen else-where in the plant, with duties identical with those of the cargo dockfor one another.TheMillwrightsdesire to include in their allegedappropriate unit not only "millwrights, helper oilers, and car repair-men" as alleged in the petition, but also a large number of personsin what appear to be miscellaneous classifications, such as carpenters,conveyor tenders, steam-equipmentmen and their helpers, carwhackers (who repair logging cars), painters, a pattern maker, asaw filer, and a tinsmith.While in general the employees-in thisgroup may be described as men who repair machinery and do con-structionwork, their' work is highly diversified.These men areemployed throughout the entire plant.It appears from the foregoing that, with the exception of the cargodock employees, the men in the units claimed as appropriate arenot geographically separated from the other employees of the Com-pany and that the cargo dock employees are in'no sense engaged inspecialized work.All these men are included among the employeeswho have the "transfer slip" privilege of being transferred accordingto seniority from one department to another in the event of cur-tailment of work; several within each proposed unit have beenso transferred.Each of the crafts, also, is subject along with othercrafts in the plant to an agreement with the Company ."to provideadvancement for helpers" covering apprentices, defining terms of WEYERHAEUSER TIMBER COMPANY581}employment and regular stated increases, and providing for recruit-ing of skilled craftsmen from within the Company's organization."In general, wage rates, hours, and conditions of employment amongall the employees of the Company are uniform.The contention that the position of these unions is analogous tothat of the Booinmen and Rafters and of the Railroad Brotherhoodswho have been certified to the Company as representatives of sep-arate bargaining units is not substantiated by the record.The Com-pany's boommen, rafters, and slipmen are a small, skilled group ofemployees who perform a highly specialized task, completely iso-lated from either the mill or woods operations employees."Thetrain conductors and brakemen, and the train firemen and engineersconstitutewell recognized crafts in the railroad industry.Theirduties are confined to transporting lumber and lumber products bytrain, using a system of operation that does not differ substantiallyfrom that used ordinarily in railroad transportation 17The attack of the I. A. M., the I. B. E. W., the Boilermakers, Local2792, and the Millwrights upon the success and results of the col-lective bargaining at the Longview plant on the basis of the twoindustrial units must be viewed in the light of the following con-siderations.lated to such an extent that, as the Company claims, a cessation of anyof these would cripple the entire, operation of the plant.Collectivebargaining, moreover, with each group of employees who have some-what differentiated functions, would result in long and difficult proc-esses of negotiation.That these two facts have been recognized bythe craft unions here involved is evident from an agreement enteredinto on February 8, 1940, between the Longview District CouncilLumber, and Sawmill Workers Unions (to which are affiliated Local2641,Metal Trades,,Council of Longview, Kelso, and vicinity (to which areaffilidted,the I. A. M., the'I. B. E. W., and the Boilermakers), pro-viding for the formation of "a joint committee for the purpose ofnegotiating an agreement with the companies covering all employeesand signed by both parties hereto, thereby combining all the strengthof both parties into one agreement with the employers."This agree-ment in effect acknowledges that collective bargaining in the lumberindustry proceeds best upon an industrial basis.As has been'pointed'out above, the history of collective bargainingin connection with the Company has been entirely industrial inisThis agreement was negotiatedby Local 2641.IsMatter of Long-Bell Lumber CompanyandInternationalR>othe)hoodofElectsicalWorkers, Local Union#B77,affiliatedwith the American Fede,(,tionof Labor,29 N I.R B 58614 Cf SlossSheffield Steel h I, onCompanyandBrotherhood of Locowoti+ a Fu enten andEnganemen,14 N. L R B 186 582DECISIONSOF NATIONALLABOR RELATIONS BOARDscope.18Within the industry as a whole, similarly, organization hasbeen almost completely confined to industrial units,' in the vast major-ity of representation cases arising in the industry which have comebefore us, locals both of the Lumber and Sawmill Workers, UnitedBrotherhood of Carpenters and Joiners, and of the InternationalWoodworkers of America, have been in agreement upon the appro-priateness of,an industrial unit." In view of this history we findinappropriate the units requested by the I. A: M., the Boilermakers,the I. B. E. W., the Millwrights, and Local 2792.Moreover, we donot believe that the mills employees and the woods employees shouldbe combined in a single bargaining unit, as requested by the I. W. A.2°We find two appropriate units : one consisting of all production andmaintenance employees in the mills, excluding supervisory, clerical,office, and shingle mill employees, and booni nen, rafters, and slipmen;the other consisting of all production and maintenance employees inthe woods, excluding supervisory, clerical and office employees, con-ductors, brakemen, firemen, and engineers employed on the loggingtrains, and boonnnen, rafters, and sllpmen.We find that such unitswill insure to the employees of the Company the full benefit of theirright to self-organization and to collective bargaining and otherwiseeffectuate the'policies of the Act.VI. THE DETERMINATION OF REPRESENTATIVESWe find that the questions concerning representation which havearisen can hest be resolved by means of elections by secret ballot.The I. W. A., which desired a single unit. consisting of employees.in the woods and the nulls, shall be placed upon the ballot in eachelection.Inasmuch as Local 2641, Local 2642, the I. A. M., theI.WE. W., the' Boilermakers, Local 2792, and the Millwrights, areallA. F. of L. affiliates, we shall direct that the A. F. of L. appear onthe ballot in each election.In addition, Local 2641, the I. A. M., theI.B. E. W., the Boilermakers, Local 2792, and the Millwrights shallbe set forth on the ballot in the election among the employees inthe mills in brackets as joint organizations affiliated with the A. F.of L. Similarly, Local 2642, the I. A. M., the Boilermakers, andthe Millwrights shall appear on the ballot in the election among the'sRequests foi iecognition, however, were received from the I A M in 1935, the Boiler-makers in 1934 and 1937, the I B E 1V in 1937, and the I 11' A in 1939 Local 2792 andthe Millwrights were first organized and chartered in the sunnier of 194019Matter of Long-Bell Lumber CompanyandInternational B,othe,hood of Electrical11'orhe-s,Local Union #B7Y, affiliated with the American Federation of Labor,29 N. LR B .;5620 hatter of Beelley Hemlock ,hills. Inc, Buclley Logging CompanyandInternationalWood iben e?s of Ames?ca,Local No i2, 15 N L R B 49S WEYERHAEUSERTIMBER COMPANY583employees in the woods.2'Any organization desiring. not to appearon the ballots shall notify the Regional Director to that effect withinfive (5) days after the receipt of the Decision and Direction ofElections herein; thereupon its name shall be omitted from the ballot.We shall direct that those eligible to vote in the election shall bethe employees in the appropriate units who are employed by the Com-pany during the pay-roll period immediately. preceding the dateof the Direction of Elections herein, including employees who didnot work during such pay-roll period because they were ill or onvacation, and employees who were then or have since been tempo-rarily laid off, but excluding those-who have since quit or been dis-charged for cause. 'Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following :CONCLUSIONS OF LAW1.Questions affecting commerce have arisen concerning the repre-sentation of employees of Weyerhaeuser Timber Company, Longview,Washington, within the meaning of Section 9 (c) and Section 2(6) and (7) of the National Labor Relations Act.2.'All production and maintenance employees of the Company inthemills at the Longview Branch, excluding supervisory, clerical,office, and -shingle mill employees, and boommen, rafters, and slip-men, constitute a unit appropriate for the purposes of collective bar-gaining within the meaning of Section 9 (b) of the Act.3.All production and maintenance employees of the Company inthe woods at the Longview Branch, excluding supervisory, clerical,and office employees, conductors, brakemen, firemen, and engineersemployed on the logging trains, and boommen, rafters, and slipmen,constitute a unit appropriate for the purposes of collective bargainingwithin the meaning of Section 9,(b) of the Act.DIRECTION OF ELECTIONSBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, 49 Stat. 449, and pursuant to Article III,.Section 8, of Na-tional Labor Relations Board, Rules and Regulations-Series 2, asamended, it is herebyDIRECTED that, as part of the investigation authorized by the Boardto ascertain representatives for the purposes of collective bargaining" Since the I. B E. W. apparently makes no claim to representation among the woodsemployees, we shall not make provision for its name on the ballots in the election amongthe woods employees. 584DECISIONS OF NATIONAL LABOR .RELATIONS BOARDwithWeyerhaeuser Timber Company, Longview, Washington, elecrtions by secret ballot shall be conducted as early as possible but notlater than thirty (30) days from the date of this Direction of Elec-tions, under the supervision of the Regional Director for' the Nine-teenth Region, acting in this matter as agent of the National, LaborRelations Board and subject to Article III, Section 9, of said Rulesand Regulations, (1) among all production and maintenance em-ployees of the Company in the mills who are employed at its Long-view Branch during the period immediately preceding, the. date of thisDirection of Elections, including employees who, did not work duringsuch pay-roll period because they were ill or on vacation, and em-ployees who were then or have since been temporarily laid off, butexcluding supervisory, clerical, office, and shingle mill employees,boomnien, rafters, and slipmen, and those who have since quit or beendischarged for cause, to determine whether They desire to be repre-sented by InternationalWoodworkers of America, Local No. 36,affiliatedwith the C. I. 0., or by American, Federation of Labor[Lumber and Sawmill Workers Union; Local 2641, International As-sociation of Machinists, Lodge #1350, International Brotherhood ofElectricalWorkers, Local Union #B77, International Brotherhood ofBoilermakers, Iron Ship Builders and Welders of America, LocalNo. 611, Lumber and Sawmill Workers Union, Local 2792, and Mi11-wrights Union, 'Local 629, United Brotherhood of Carpenters andJoiners of America] or by neither; (2) among all production and main'tenance employees of the Company in the woods who'are employed at it'Longview Division during the period immediately preceding the dateof this Direction of Elections, 'including employees who did not'workduring such pay-roll' period because they were ill or on vacation, andemployees who were then or have since been temporarily laid off. butexcluding supervisory, clerical, and office employees, conductors, brake-men, firemen, and engineers employed on, the logging trains, boomme'n;rafters, and slipmen, and those who have since quit or been dischargedfor cause, to determine whether they desire to be represented by Inter-nationalWoodworkers of America', Local No. 36, affiliated with theC. I. 0. or American Federation of Labor [Lumber,and SawmillWorkers Union, Local 2642, International Association of Machinists,Lodge #1350, International Brotherhood of Boilermakers, Iron ShipBuilders and Welders of America, Local No. 611, and MillwrightsUnion, Local 629, United Brotherhood of Carpenters and Joiners ofAmerica], or by neither.Mui.EDWINS.SMITH,concurring in part and dissenting in part:As stated in the case of'Weyerhaeuser Timber CompanyandInter-natio'nalWoodworkers -of America, Local No.' 107, Boomm_en and WEYERHAEUSER TIMBER COMPANY-585Rafters '22I was opposed to permitting either the boommen, rafters,and slipmen or the railroad employees to set themselves apart in bar-gaining units.None of the unions involved in this proceeding, how-ever,makes any claim with respect to these employees.Moreover,representatives of employees in these units have already been certifiedto the Company and have engaged in collective bargaining activity.I therefore concur in this decision to the extent that the boommen,rafters, and slipmen, and the railroad employees are excluded from theappropriate units therein.For the reasons expressed by the Board inMatter of Donovan Lum-ber CompanyandInternationalWoodworkers of America,Local No.2, et al.;23and in my dissent inMatter of Buckley Hemlock Mills, Inc.,Buckley Logging CompanyandInternational Woodworkersof Amer-ica,LocalNo. 52,24I believe that the sawmill workers and loggingemployees of the Company comprise a single appropriate unit.MR.WILLIAM M. LEISERSON,concurring in part and dissenting inpart :Most of the machinists,electricalworkers,and boilermakers haveorganized themselves under separate international labor organiza-tions.I would therefore permit the employees in these occupationsto choose whether they desire separate bargaining units or whetherthey want to be included in the larger bargaining unit. In a previouscase involving the same branch of the same Company, the Boardordered separate elections for the following occupational groups: (1)boommen, rafters,and slipmen,(2) conductors and brakemen, (3)firemen and engineers.I think the machinists,electricalworkers,and boilermakers involved in the present case should have the same-22 16 N L R. B 90223 10 N.L R B 6342415 N. L.R. B 498 See also my dissent inMatter of Schafer Brothers Lumber itShingle Company,Division of Schafer Brothers Logging CompanyandSawmillWorkersUnion,Local No.2782,chartered by United Brotherhood of Carpenters and Joiners ofAmerica, A.F. of L.,23 N. L.R B. 1104.23 SeeMatter ofWeyerhaeuser Timber CompanyandInternationalWoodworkers ofAmerica, LocalNo107,Boommen and Rafters,etc,16 N.L it. B., 902;Matter of TheGlobeMachine and Stamping CoandMetal Polishers Union,Local No. 3, et al.,3 N. LR' B.294,Matter of Allis-Chalmers Manufacturing CompanyandInternational Union, UnitedAutomobile Workers of America, Local 248, 4 N.L. R.B 159 ; and subsequent cases.